Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  130672(53)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  CZYMBOR’S TIMBER, INC., and
  MICHAEL CZYMBOR,
           Plaintiffs-Appellants,
                                                                    SC: 130672
  v                                                                 COA: 263505
                                                                    Saginaw CC: 03-050339-CH
  CITY OF SAGINAW,
            Defendant-Appellee,
  and
  SAGINAW CITY COUNCIL and DEBORAH
  KIMBLE,
             Defendants.
  ______________________________________

               On order of the Chief Justice, the motion by defendant-appelllee for
  extension to November 3, 2006 of the time for filing its brief is considered and it is
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2006                    _________________________________________
                                                                               Clerk